



Exhibit 10.2



SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT (this “Agreement”) is effective as of October 5, 2020,
or such earlier date as Employee commences employment with the CyrusOne Group
(as defined below) on or after the date of execution of this Agreement by the
parties hereto (the “Effective Date”), by and between John Hatem (“Employee”)
and CyrusOne Management Services LLC, a Delaware Limited Liability Company
(“Employer”).


WHEREAS, it is in the best interests of Employer, its parent CyrusOne Inc.
(“CyrusOne”) and the shareholders of CyrusOne to assure that Employer and
CyrusOne will have Employee’s full attention and dedication to Employer and
CyrusOne;


NOW, THEREFORE, in consideration of the above and the promises and mutual
obligations of the parties contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee agree as follows:


1.          Term of Agreement.  The term of this Agreement shall be the period
commencing on the Effective Date and ending on the date of Employee’s
termination of employment with the CyrusOne Group for any reason, other than a
termination entitling Employee to payments and benefits under Section 2 or 3. 
Notwithstanding anything in this Agreement to the contrary, the provisions of
this Agreement shall survive Employee’s termination of employment hereunder to
the extent necessary to enable the parties to enforce their respective rights
hereunder.  As of the Effective Date, the “CyrusOne Group” means Employer,
CyrusOne LP, CyrusOne, and their respective subsidiaries.  Notwithstanding the
foregoing, this Agreement shall be null and void ab initio in the event Employee
does not commence employment with the CyrusOne Group on or prior to October 5,
2020.



2.          Termination by Employer Other than for Cause, Death or Disability or
by Employee for Good Reason.  In the event that Employee’s employment with
Employer is actually terminated (x) by Employer for any reason other than
Employee’s Terminating Disability or death, for Cause or under circumstances
described in Section 3, or (y) by Employee for Good Reason, other than under
circumstances described in Section 3, then, in addition to Employee’s right to
receive the Accrued Obligations:


(a)          on the date which is sixty (60) days after Employee’s termination
of employment with Employer, subject to Employer’s receipt of Employee’s
executed and irrevocable release as provided in Section 5, Employer shall pay
Employee in a lump sum cash payment an amount equal to a full year of Employee’s
annual Base Salary at the rate in effect at the time of such termination; and


(b)          Employer will (i) pay or reimburse Employee’s premium payments for
continued health, dental and vision coverage under Employer’s group health plan
under COBRA that exceed the active employee rate, if Employee timely elects and
remains eligible for COBRA coverage, until the earlier of the end of the
Severance Period and the date that Employee becomes eligible for other group
health plan coverage, and (ii) pay Employee as additional severance as set forth
in Section 2(a) a single lump sum determined by Employer as adequate to convert
and continue Employer’s group life coverage as an individual policy for the
Severance Period.  Employer will include the COBRA payments and life insurance
payment in Employee’s taxable income.


1

--------------------------------------------------------------------------------





3.          Terminations in Connection with a Change in Control.  In the event
that there is both a Change in Control and either (A) Employee terminates his
employment with Employer for Good Reason within one (1) year after the Change in
Control or (B) Employee’s employment with Employer is actually terminated by
Employer within one (1) year after the Change in Control for any reason other
than Employee’s Terminating Disability or death or for Cause, then, in addition
to Employee’s right to receive the Accrued Obligations:


(a)          on the date which is sixty (60) days after Employee’s termination
of employment with Employer, subject to Employer’s receipt of Employee’s
executed and irrevocable release as provided in Section 5, Employer shall pay
Employee in a lump sum cash payment an amount equal to two (2) times the sum of
(i) a full year of Employee’s annual Base Salary at the rate in effect at the
time of such termination and (ii) Employee’s annual Bonus target in effect at
the time of such termination (in both cases without regard to any decrease in
Base Salary or Bonus target that constituted Good Reason);


(b)          (i) all outstanding stock options and other outstanding long-term
incentive awards (other than restricted stock or restricted stock units) issued
by the CyrusOne Group to Employee with vesting based only on continued service
for a period of time shall become vested and exercisable (to the extent not
already so vested) as of immediately before such termination (and Employee shall
be afforded the opportunity to exercise them until the earlier of (A) the
expiration date of the award and (B) the end of the Severance Period), (ii) any
restricted stock or restricted stock units issued by the CyrusOne Group to
Employee with vesting based only on continued service for a period of time shall
become vested as of immediately before such termination, and (iii) any
outstanding equity incentive awards pursuant to which earning any portion of the
award or vesting in the award depends on performance shall be treated in
accordance with the applicable provisions of the applicable incentive plan or
related award agreements; and


(c)          Employer will (i) pay or reimburse Employee’s premium payments for
continued health, dental and vision coverage under Employer’s group health plan
under COBRA that exceed the active employee rate, if Employee timely elects and
remains eligible for COBRA coverage, until the earlier of the end of the
Severance Period and the date that Employee becomes eligible for other group
health plan coverage, and (ii) pay Employee as additional severance as set forth
in Section 3(a) a single lump sum determined by Employer as adequate to convert
and continue Employer’s group life coverage as an individual policy for the
Severance Period.  Employer will include the COBRA payments and life insurance
payment in Employee’s taxable income.


4.          Section 280G.  Notwithstanding any other provision in this
Agreement, in the event that it is determined (by the reasonable computation of
an independent nationally recognized certified public accounting firm that shall
be selected by Employer prior to the applicable Change in Control (the
“Accountant”)) that the aggregate amount of the payments, distributions,
benefits and entitlements of any type payable by Employer or any affiliate to or
for the benefit of Employee (including any payment, distribution, benefit or
entitlement made by any person or entity effecting a Change in Control), in each
case, that could be considered “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) (such
payments, the “Parachute Payments”) that, but for this Section 4 would be
payable to Employee, exceeds the greatest amount of Parachute Payments that
could be paid to Employee without giving rise to any liability for any excise
tax imposed by Section 4999 of the Code (or any successor 


1

--------------------------------------------------------------------------------



provision thereto) or any similar tax imposed by state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest or penalties, collectively referred to as the “Excise Tax”),
then the aggregate amount of Parachute Payments payable to Employee shall not
exceed the amount which produces the greatest after-tax benefit to Employee
after taking into account any Excise Tax to be payable by Employee.  For the
avoidance of doubt, this provision shall reduce the amount of Parachute Payments
otherwise payable to Employee, if doing so would place Employee in a more
favorable net after-tax economic position as compared with not reducing the
amount of Parachute Payments (taking into account the Excise Tax payable in
respect of such Parachute Payments).  Parachute Payments will be reduced by
first reducing amounts considered to be nonqualified deferred compensation
subject to Section 409A of the Code (“Section 409A”); provided that, in no event
may the Parachute Payments be reduced in a manner that would subject Employee to
additional taxation under Section 409A.


5.          Severance Payments and Release.  Upon termination of Employee’s
employment with the CyrusOne Group as a result of an event of termination
described in Section 2 or Section 3 and except for Employer’s payment of the
Accrued Obligations and other amounts described in Section 2 or Section 3, as
applicable, all further compensation under this Agreement shall terminate. 
Employee further agrees that as a condition precedent to Employee’s receipt of
payments and benefits under Section 2 or Section 3, as applicable (other than
the Accrued Obligations), upon the request of Employer and by a reasonable
deadline set by Employer (to ensure that payments can be made by the dates
specified in Section 2 or Section 3, as applicable, following the expiration of
the time for revocation of such release as permitted by law), Employee shall
execute and not revoke a release of claims against all members of the CyrusOne
Group and their respective officers, directors, and employees, which release
shall contain customary and appropriate terms and conditions as determined in
good faith by Employer, but which terms and conditions shall not require
Employee to waive any right to indemnification and continued directors and
officers insurance coverage, and shall not, except to the extent reasonably
necessary to provide Employer with comparable protections that Employer
reasonably determines comply with intervening changes in applicable law, impose
any additional restrictive covenants upon Employee’s activities following
termination other than those already imposed by this Agreement and
the Non-Competition Agreement.


6.          Additional Severance Terms.


(a)          When an amount (referred to in this Section 6(a) as the “principal
sum”) that is payable under Section 2(a) or Section 3(a) on the date which is
sixty (60) days after Employee’s termination of employment with Employer is
paid, such payment shall also include an amount that is equal to the amount of
interest that would have been earned by such principal sum for the period from
the date of Employee’s termination of employment with Employer to the date which
is sixty (60) days after Employee’s termination of employment had such principal
sum earned interest for such period at an annual rate of interest of three and
one-half percent (3.5%).


(b)          To the extent that any of the benefits applicable to medical,
dental, and vision coverage provided to Employee under Section 2(b) or Section
3(c) (referred to in this Section 6(b) as “healthcare plan benefits”) are
subject to Federal income taxation and are not exempt from Section 409A of the
Code, the following conditions shall apply:


-2-

--------------------------------------------------------------------------------



(i)          the amount of healthcare plan benefits provided or paid during any
tax year of Employee under Section 2(b) or Section 3(c) shall not affect the
amount of healthcare plan benefits that are provided or eligible for payment in
any other tax years of Employee (disregarding any limit on the amount of medical
expenses, as defined in Section 213(d) of the Code, that may be paid or
reimbursed over some or all of the period in which such coverage is in effect
because of a lifetime, annual or similar limit on any covered person’s expenses
that can be paid or reimbursed under Employer’s health care plans under which
the terms of such coverage is determined);


(ii)          the payment or reimbursement of an expense for healthcare plan
benefits that is eligible for payment or reimbursement shall not be made prior
to the date immediately following the date which is sixty (60) days after
Employee’s termination of employment with Employer and shall in any event be
made no later than the last day of the tax year of Employee next following the
tax year of Employee in which the expense is incurred; and


(iii)          Employee’s right to healthcare plan benefits shall not be subject
to liquidation or exchange for any other benefit.


(c)         Employee shall not be required to seek or accept other employment,
or otherwise to mitigate damages, as a condition to the receipt of any payments
or benefits under this Agreement, and the payments and benefits under this
Agreement shall not be offset by any compensation or other amounts received from
any other source.


(d)         This Agreement and the amounts payable and other benefits hereunder
are intended to comply with, or otherwise be exempt from, Section 409A.  This
Agreement shall be administered, interpreted and construed in a manner
consistent with Section 409A.  If any provision of this Agreement is found not
to comply with, or otherwise not to be exempt from, the provisions of Section
409A, it shall be modified and given effect, in the sole discretion of the Board
or Compensation Committee and without requiring Employee’s consent, in such
manner as the Board or Compensation Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A. 
Each payment under this Agreement shall be treated as a separate identified
payment for purposes of Section 409A.  The preceding provisions shall not be
construed as a guarantee by Employer of any particular tax effect to Employee of
the payments and other benefits under this Agreement.


(i)          With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions:  (A) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (B) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (C)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.


-3-

--------------------------------------------------------------------------------



(ii)          If a payment obligation under this Agreement arises on account of
Employee’s termination of employment and if such payment is “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1))
subject to Section 409A, the payment shall be paid only in connection with
Employee’s “separation from service” (as defined in Treas. Reg. Section
1.409A-1(h)).  If a payment obligation under this Agreement arises on account of
Employee’s “separation from service” (as defined under Treas. Reg. Section
1.409A-1(h)) while Employee is a “specified employee” (as defined under Treas.
Reg. Section 1.409A-1(h) and using the identification methodology selected by
Employer from time to time), any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
shall accrue without interest and shall be paid on the first day of the seventh
month beginning after the date of Employee’s separation from service or, if
earlier, within fifteen (15) days following Employee’s death.


7.          Other Terminations.  In the event Employee’s employment with
Employer is actually terminated for any reason other than those giving rise to
payments under Section 2 or Section 3, including Employee’s resignation other
than for Good Reason, termination by Employer for Cause or due to Employee’s
death or Terminating Disability, then Employee shall be entitled only to the
Accrued Obligations.


8.          Certain Defined Terms.  To the extent provided below, the following
provisions apply under this Agreement.


(a)          “Accrued Obligations” shall mean (i) any Base Salary accrued
through the date of termination, (ii) any Bonus earned but not yet paid for the
year preceding the year in which the termination occurs, subject to
certification by the Compensation Committee of any performance goals applicable
to such bonus, (iii) reimbursement for any business expenses properly incurred
prior to the date of termination and (iv) any nonforfeitable amounts or
benefits, including continuation and conversion rights, provided under any
employee plan, not including any severance, separation pay or supplemental
unemployment benefit plan, in accordance with the terms of such plan.


(b)          “Base Salary” shall mean Employee’s annual base salary.


(c)          “Board” shall mean the Board of Directors of CyrusOne.


(d)          “Bonus” shall mean Employee’s annual bonus.


(e)          “Cause” shall mean the Board determines that there has been fraud,
misappropriation, embezzlement or misconduct constituting serious criminal
activity on the part of Employee.


(f)          “Change in Control” has the meaning set forth in the CyrusOne
Restated 2012 Long Term Incentive Plan, as amended through the date hereof.


-4-

--------------------------------------------------------------------------------



(g)          “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.


(h)          “Compensation Committee” shall mean the Compensation Committee of
the Board.


(i)          “Good Reason” shall be deemed to have occurred if, without
Employee’s consent, (i) there is a material adverse change in Employee’s
reporting responsibilities or there is otherwise a material reduction by the
CyrusOne Group in Employee’s authority, reporting relationship or
responsibilities, including without limitation a requirement that he report to
anyone other than the Chief Executive Officer or the Board, (ii) there is a
material reduction by the CyrusOne Group in Employee’s Base Salary or Bonus
target or (iii) Employee’s principal place of employment is changed to a
location more than fifty (50) miles outside the Dallas, Texas metro area. 
Notwithstanding the foregoing, no such event shall constitute Good Reason unless
Employee notifies Employer of the occurrence of such event within ninety (90)
days after Employee first has actual knowledge of such occurrence, Employer
fails to cure such event to Employee’s reasonable satisfaction within thirty
(30) days after receipt of such notice, and Employee resigns within thirty (30)
days after the end of such cure period.


(j)          “Non-Competition Agreement” shall mean the Non-Disclosure and
Non-Competition Agreement entered into between Employee and Employer.


(k)          “Severance Period” shall mean the one (1) year period beginning at
the time of the termination of Employee’s employment with the CyrusOne Group.


(l)         “Terminating Disability” shall mean any physical or mental infirmity
for which Employee receives disability benefits under any disability plans made
available to Employee by the CyrusOne Group (“Disability Plans”), over a period
of one hundred twenty (120) consecutive working days during any twelve (12)
consecutive month period, or if longer, a period equal to the elimination period
under any Disability Plan applicable to Employee.


9.          Withholdings.  All amounts payable under this Agreement will be
subject to withholdings as required by law.


10.         Remedies.


(a)          Except for claims by the CyrusOne Group arising under or relating
to the Non-Competition Agreement, the parties hereto agree to submit to final
and binding arbitration any dispute, claim or controversy, relating to
Employee’s employment with or termination from the CyrusOne Group, whether for
breach of this Agreement or violation of any of Employee’s statutory or common
law rights (herein, a “claim”).  The parties further agree that the
arbitrability of any dispute between them, including whether or to what extent
the provisions of this Section 10 are unconscionable or otherwise unenforceable,
is a decision that will be submitted exclusively to the arbitrator, and will not
be decided by any Federal or state court.


(b)          This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (the “FAA”).  If the FAA is



-5-

--------------------------------------------------------------------------------



held not to apply for any reason, then the laws of the State of Texas concerning
the enforceability of arbitration agreements and awards (without regard to its
conflicts of laws principles) shall govern this agreement to arbitrate and the
arbitration award.


(c)          All of a party’s claims must be presented at a single arbitration
hearing.  Any claim not raised at the arbitration hearing is waived and
released.  The arbitration hearing shall take place in Dallas, Texas.


(d)         The arbitration process shall be governed by the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association (“AAA”) except to the extent they are modified by this Agreement. 
In the event that any provisions of this Section 10 are determined by AAA to be
unenforceable or impermissibly contrary to AAA rules, then this Section 10 shall
be modified as necessary to comply with AAA requirements.


(e)         Employee has had an opportunity to review the AAA rules and the
requirements that Employee must pay a filing fee, which Employer has agreed to
split on an equal basis.


(f)         The arbitrator shall be selected from a panel of arbitrators chosen
by AAA, all of whom shall be currently licensed to practice law in Texas.  After
the filing of a Request for Arbitration, AAA shall send simultaneously to
Employer and Employee an identical list of names of persons chosen from the
panel.  Each party shall have ten (10) days from the transmittal date in which
to strike up to two (2) names, number the remaining names in order of
preference, and return the list to AAA.


(g)          Any pre-hearing disputes shall be presented to the arbitrator for
expeditious, final, and binding resolution.


(h)          The award of the arbitrator shall be in writing and shall set forth
each issue considered and the arbitrator’s finding of fact and conclusions of
law as to each such issue.


(i)         The remedy and relief that may be granted by the arbitrator to
Employee are limited to lost severance, benefits, cease and desist and
affirmative relief, compensatory, liquidated, and punitive damages and
reasonable attorney’s fees, and shall not include reinstatement or promotion. 
If the arbitrator would have awarded reinstatement or promotion, but for the
prohibition in this Agreement, the arbitrator may award reasonable front pay. 
The arbitrator may assess to either party, or split, the arbitrator’s fee and
expenses and the cost of the transcript, if any, in accordance with the
arbitrator’s determination of the merits of each party’s position, but each
party shall bear any cost for its witnesses and proof.


(j)          Nothing herein shall prevent either party from taking the
deposition of any witness where the sole purpose for taking the deposition is to
use the deposition in lieu of the witness testifying at the hearing and the
witness is, in good faith, unavailable to testify in person at the hearing due
to poor health, residency, and employment more than fifty (50) miles from the
hearing site, conflicting travel plans or other comparable reason.


(k)          Employer and Employee consent that judgment upon the arbitration
award may be entered in any Federal or state court that has jurisdiction.


-6-

--------------------------------------------------------------------------------



(l)          Except for claims excluded from arbitration under Section 10(a),
neither party shall commence or pursue any litigation on any claim that is or
was subject to arbitration under this Agreement.


(m)        All aspects of any arbitration procedure under this Agreement,
including the hearing and the record of the proceedings, are confidential and
shall not be open to the public, except to the extent the parties agree
otherwise in writing, or as may be appropriate in any subsequent proceedings
between the parties, or as may otherwise be appropriate in response to a
governmental agency or legal process or as may be required to be disclosed by
the CyrusOne Group pursuant to applicable law, rule, or regulation to which the
CyrusOne Group is subject, including requirements of the Securities and Exchange
Commission (the “SEC”) and any stock exchanges on which CyrusOne’s securities
are listed.


11.          Assignment.  This Agreement is personal to Employee and all rights
and duties of Employee arising under this Agreement, and this Agreement itself,
are non-assignable by Employee.  Employee acknowledges that Employer may elect
to assign this Agreement to an affiliate, provided that such assignment, other
than to a successor to Employer’s business that expressly adopts and agrees to
be bound by this Agreement, shall not relieve Employer of its obligations under
this Agreement, and Employer shall guarantee payment and performance of all such
obligations by the assignee.


12.          Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if delivered personally or by
certified mail to Employee at Employee’s place of residence as then recorded on
the books of Employer or to Employer at its principal office.


13.          Waiver.  No waiver or modification of this Agreement or the terms
contained herein shall be valid unless in writing and duly executed by the party
to be charged therewith.  The waiver by any party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such party.


14.          Governing Law; Venue.  This Agreement shall be governed by the laws
of the State of Texas and, to the extent applicable, Federal law, and the
parties agree to submit to the jurisdiction of the state and Federal courts
sitting in Dallas, Texas counties for all disputes not covered by Section 10.


15.          Entire Agreement.  This Agreement, together with the
Non-Competition Agreement and Employee’s offer letter from CyrusOne, contains
the entire agreement of the parties with respect to Employee’s employment by
Employer, and supersedes any and all prior agreements between or among the
parties.  There are no other contracts, agreements, or understandings, whether
oral or written, existing between them except as contained or referred to in
this Agreement.


16.          Severability.  In case one or more of the provisions of this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or other enforceability shall not affect any other
provisions hereof, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provisions have never been contained herein.


-7-

--------------------------------------------------------------------------------



17.          Successors and Assigns.  Subject to the requirements of Section 11
above, this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.


18.          Protected Rights.


(a)          Notwithstanding any other provision of this Agreement, nothing
contained in this Agreement limits Employee’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the SEC or
any other federal, state or local governmental agency or commission
(collectively, “Government Agencies”), or from providing truthful testimony in
response to a lawfully issued subpoena or court order.  Employee understands
that this Agreement does not limit his ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to Employer.  In addition, Employee shall not
be prohibited from providing any confidential information to the SEC,
cooperating with or assisting in an SEC investigation or proceeding or receiving
any monetary award as set forth in Section 21F of the Securities Exchange Act of
1934 or otherwise for information provided to the SEC.


(b)          The federal Defend Trade Secrets Act of 2016 (the “Act”) provides
immunity from liability in certain circumstances to Employer’s employees,
contractors, and consultants for limited disclosures of Employer “trade
secrets,” as defined by the Act. Specifically, Employer’s employees,
contractors, and consultants may disclose trade secrets:  (i) in confidence,
either directly or indirectly, to a Federal, state, or local government
official, or to an attorney, “solely for the purpose of reporting or
investigating a suspected violation of law,”; or (ii) “in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.” Additionally, employees, contractors, and consultants who file lawsuits
for retaliation by an employer for reporting a suspected violation of law may
use and disclose related trade secrets in the following manner:  (A) the
individual may disclose the trade secret to his/her attorney; and (B) the
individual may use the information in the court proceeding, as long as the
individual files any document containing the trade secret under seal and does
not otherwise disclose the trade secret “except pursuant to court order.”


19.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Signatures delivered by facsimile or
electronic means (including by “pdf”) shall be deemed effective for all
purposes.


[Signature page follows]


-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.





  CYRUSONE MANAGEMENT SERVICES LLC,          


by:
/s/ Robert M. Jackson       Name: Robert M. Jackson
      Title: Executive Vice President, General Counsel and Secretary
            Date:
September 1, 2020
 




  EMPLOYEE,          


by:
/s/ John Hatem       Name: John Hatem
     
      Date: September 1, 2020
 









-9-